Appeal by defendant from an amended judgment of the Supreme Court, Kings County, rendered November 4, 1976, which, after a hearing, (1) revoked the sentence of probation previously imposed upon her conviction of attempted criminal possession of a dangerous drug in the fourth degree and (2) resentenced her to an indeterminate term of imprisonment with a maximum of three years. Amended judgment modified, as a matter of discretion in the interest of justice, by reducing the period of incarceration to the time already served. As so modified, amended judgment affirmed. The sentence imposed was excessive to the extent indicated herein. Latham, J. P., Cohalan, Margett and O’Connor, JJ., concur.